Citation Nr: 1641489	
Decision Date: 10/25/16    Archive Date: 11/08/16

DOCKET NO.  13-06 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a bilateral foot disorder, to include as secondary to service-connected right ankle disability.


ATTORNEY FOR THE BOARD

A. M. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from 1988 to 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In March 2015, the Board remanded the case for further development.  As discussed below, the Board finds that the remand directives were not substantially complied with, therefore another remand is warranted.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's March 2015 remand directed the examiner to determine the etiology of the Veteran's current foot disorder.  The examiner's rationale for finding against direct service connection was solely that the Veteran's service treatment records were silent for any foot condition during service.  An examination that relies solely on the absence of evidence in service treatment records to provide a negative opinion is inadequate.  Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  Thus, the Boards directive has not been substantially complied with and the Veteran must be scheduled for another examination.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1. Arrange for the October 2015 examiner to review the record and provide an addendum opinion on the etiology of the Veteran's foot disorders. If that examiner is not available, schedule the Veteran for a VA examination with another examiner to determine the nature and etiology of his bilateral foot condition.  Provide the examiner a copy of the claims file and the examiner must note that review in the examination report.  The examiner should provide the following information:

Identify all current bilateral foot disabilities and state whether it is at least as likely (a 50 percent or greater probability) that any such disorder is at least as likely as not related to active service.

Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected right ankle disability or any associated weight gain, caused any bilateral foot disability?

Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected right ankle disability or any associated weight gain aggravated (increase in disability beyond the natural progression) the Veteran's bilateral foot disability? 

The absence of evidence of treatment for a foot disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so and what if any additional evidence would be necessary before an opinion could be rendered must be provided.  A complete rationale for each opinion must be given.

2.  Thereafter, readjudicate the issue on appeal.  If any benefit sought remains denied, then issue a supplemental statement of the case and provide the claimant the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Eric Leboff
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




